UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4923


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAUN MAURICE WINBUSH, a/k/a Nick, a/k/a Antwan Winbush,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cr-00200-1)


Submitted:   May 8, 2012                   Decided:   May 16, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. John J. Frail, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antwaun    Maurice      Winbush          appeals    from    his   conviction

and 151-month sentence following his guilty plea, pursuant to a

plea   agreement,    to     one    count       of    possession       with   intent   to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2006).   Winbush’s counsel filed a brief pursuant to Anders v.

California,    386 U.S. 738    (1967),         stating     that    there   are    no

meritorious issues for appeal, but questioning whether Winbush’s

sentence is substantively reasonable.                    Winbush was advised of

his right to file a pro se supplemental brief but did not do so.

The Government has moved to dismiss, asserting the appeal is

precluded by the waiver of appellate rights in Winbush’s plea

agreement.     We grant the motion in part, affirm in part, and

dismiss in part.

           A   defendant     may    waive       the    right    to     appeal   if   that

waiver is knowing and intelligent.                    United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                    Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                  United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. General, 278
F.3d 389, 400-01 (4th Cir. 2002).                    Whether a defendant validly

waived his appeal rights is a question of law that this court

reviews de novo.     Manigan, 592 F.3d at 626.

                                           2
            Our review of the record leads us to conclude that

Winbush knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant in part the Government’s motion to

dismiss, and dismiss the appeal of Winbush’s sentence. *

            Winbush      did    not    waive     his    right    to     appeal     his

conviction.       As required by Anders, we have reviewed the entire

record and have found no issues that are meritorious and outside

the   scope      of   the   waiver.       We     therefore      affirm    Winbush’s

conviction.       We deny as moot the Government’s motion to suspend

time for filing Appellee’s brief.

            This court requires that counsel inform Winbush, in

writing,    of    his   right   to    petition    the   Supreme       Court   of   the

United States for further review.                If Winbush requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

      *
       According to the plea agreement, Winbush retained the
right to appeal the district court’s determination of his
Guidelines range if an objection properly preserved the issue at
the sentencing hearing.     However, no such objection was made.
Winbush’s waiver also preserved the right to raise sentencing
claims based on ineffective assistance of counsel not known to
Winbush at the time of his plea.       He does not raise such a
claim.      Further,    unless   an   attorney’s  ineffectiveness
conclusively appears on the face of the record, which is not the
case here, ineffective counsel claims should be raised in a
motion under 28 U.S.C.A. § 2255 (West Supp. 2011), rather than
on direct appeal.    See United States v. Benton, 523 F.3d 424,
435 (4th Cir. 2008).



                                         3
state that a copy thereof was served on Winbush.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                    4